Title: From Alexander Hamilton to William Duer, 22 April 1792
From: Hamilton, Alexander
To: Duer, William



My Dear Duer
[Philadelphia] April 22, 1792

I hoped ere this to have seen you, to have afforded you whatever of aid could have resulted from my advice after knowing your real situation. But the session protracts itself & I can scarcely say when it will finish. Lest the information contained in my last should induce you to postpone any arrangement with your Creditors, in the hope of speedily having an opportunity of consulting me I have thought it best to apprise you of the degree of delay which may attend my proposed visit to New York. Indeed I can hardly flatter myself that my advice could be of any real importance to you.
How are you? How are your family? At a moment of composure I shall be glad to hear from you.

Eliza joins me in affectionate remembrances to Lady Kitty. Farewell
A Hamilton
